Citation Nr: 0809197	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  06-03 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
chronic lumbar sprain, status post laminectomy (claimed as 
back pains) and if so, whether the reopened claim should be 
granted.

2.  Entitlement to an evaluation in excess of 30 percent for 
asbestosis.


REPRESENTATION

Appellant represented by:	Kirk L. McKay, Attorney


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran had verified active service in the United States 
Merchant Marine from March 1943 to August 15, 1945.  Service 
from August 16, 1945, to December 20, 1945, has been 
certified in his DD-214 as under Public Law 105-368 
pertaining to active service solely for purposes of burial 
and interment benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied service connection for 
a chronic lumbar sprain, status post laminectomy (claimed as 
back pains).  A separate rating decision in November 2005 
continued a 30 percent rating for asbestosis.

The record shows that additional evidence was associated with 
the claims files since the issuance of the most recent 
statement of the case.  Regarding the veteran's claim for 
service connection for his back injury, a review of the 
evidence discloses that the evidence is duplicative of 
evidence previously considered by the RO or is not relevant 
to the issue of service connection for the veteran's back 
disability.  Therefore, with regard to the veteran's back, 
the issuance of a supplemental statement of the case, 
pursuant to 38 C.F.R. § 19.37(a) (2007), is not necessary.  
As discussed in further detail below, however, it is 
necessary to remand the veteran's claim for an increased 
rating for asbestosis.

The issue of entitlement to a rating in excess of 30 percent 
for asbsestosis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In October 2003, the RO denied the veteran's claim of 
entitlement to service connection for lumbar sprain, status 
post laminectomy (claimed as back pains).  

3.  Evidence received since the October 2003 denial by the RO 
is new and relates to an unestablished fact necessary to 
substantiate the claim.

4.  The veteran's back injury, to which his current back 
disorders have been medically related, did not occur during a 
period of active service.


CONCLUSIONS OF LAW

1.  Evidence received since the October 2003 RO decision, 
which denied service connection for the veteran's chronic 
lumbar sprain, status post laminectomy (claimed as back 
pains), is new and material and the claim is reopened.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  A back disorder was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.7(x), 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The Board concludes that the veteran has been afforded proper 
notice under the VCAA.  The Agency of Original Jurisdiction 
(AOJ) provided a VCAA notice letter to the veteran in August 
2004.  That letter notified the veteran of VA's and of his 
responsibilities in obtaining evidence to support his claim 
for service connection.  The letter informed the veteran that 
if there was any other evidence or information that the 
veteran thought would support his claim, the veteran should 
tell the RO.  The letter also informed him of the 
requirements for submitting new and material evidence to 
reopen the claim as well as the criteria for establishing 
service connection.  The Board finds that VA has satisfied 
the four elements of Pelegrini, supra.

To whatever extent the recent decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  The veteran was sent a letter 
compliant with Dingess in March 2006.  Although the veteran's 
claim has not been readjudicated in a statement of the case 
or a supplemental statement of the case, since the claim for 
service connection is being denied, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.

Kent v. Nicholson, 20 Vet. App. 1 (2006), established new 
requirements regarding the VCAA notice and reopening claims. 
The Court held that the VCAA notice must include the bases 
for the denial in the prior decision and VA must respond with 
a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Id.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance).  The VA has adequately advised the 
veteran of the basis of the previous denial.  The letter 
explained that the veteran should submit information 
indicating that his injury occurred during service.  In any 
event, the claim is being reopened so any deficit in 
notification is moot.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, it appears that parts of logbooks relevant to 
the veteran's claim may have been destroyed while in the 
custody of the United States government.  Further, no attempt 
has been made by the regional office to obtain any logbooks 
that may remain.   Ordinarily, a remand might be necessary, 
to insure that VA had the full record before it.  However, in 
the circumstances of this case, a remand would serve no 
useful purpose because, as explained below, the issue hinges 
on the veteran's status at the time of the alleged injury.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).

Assistance to the veteran shall also include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4).  However, merely filing a claim for benefits 
and showing a current illness does not trigger these duties.  
VA's duty to provide a medical examination is not triggered 
unless the record contains competent evidence that the 
claimed disability began during service or within an 
applicable presumptive period, and evidence of an association 
between the claimed disability and that event, illness or 
injury in service. 38 U.S.C.A. § 5103A; McLendon v. 
Nicholson, 20 Vet. App. 79, 80 (2006).  However, the Board 
also notes that § 5103A only requires a VA examination when 
the record "does not contain sufficient medical evidence for 
the Secretary to make a decision on the claim."  As the 
record in this case does contain sufficient medical evidence, 
the Board finds that a VA examination is not required.

In any event, as will be discussed in detail below, the 
appellant is claiming a benefit to which he is not entitled 
as a matter of law, and this fact precludes the need for 
further development. 38 C.F.R. § 3.159(d)(3).  As to VA's 
duty to notify, it does not apply to matters on appeal when 
the facts are not in dispute and the law is dispositive.  See 
Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-04.


New and Material Evidence

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence is 
defined as evidence not previously submitted to agency 
decision makers which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under  38 C.F.R. § 3.156(a) in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim, 
but only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7105(c).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).

Historically, in this case, the veteran initially filed a 
claim for service connection for back pain in May 1999.  This 
claim was denied in August 2000.  The veteran took no appeal, 
thus this decision became final.  38 U.S.C.A. § 7105(c).  The 
veteran has applied, multiple times, to the Department of 
Veterans Affairs for benefits.  Most recently, the claim was 
denied by a rating decision dated October 2003.  The veteran 
did not take an appeal from this decision, hence it is now 
final.  38 U.S.C.A. § 7105(c).  The veteran again applied for 
benefits in June 2004.  Based on this letter and its 
attachments, the Regional Office found that new and material 
evidence had not been submitted and continued its denial of 
service connection.

Prior to the October 2003 decision denying service 
connection, the evidence, pertaining to the veteran's back 
condition, consisted of medical records indicating treatment 
from the early 1980s for a back condition.  Private medical 
reports of 1983 and 1984 reflect findings of lumbar spinal 
stenosis, herniated lumbar disc and lumbar degenerative 
arthritis.  Further, the evidence consisted of a February 
2002 examination performed under contract for VA by QTC in 
which the examiner determined that the veteran's back injury 
was "more likely than not" connected to his December 1945 
back injury.  An October 2002 VA examination also indicated 
that the veteran's back injury was "at least as likely as 
not" connected to the veteran's inservice low back condition 
(the veteran related his back disorder as beginning with the 
December 1945 incident).  Additionally, the evidence 
consisted of letters from various private individuals 
indicating that the veteran reported back pain in the late 
1940s and in 1950 as well as, among other evidence, ships 
logs and other documents pertaining to the veteran's service 
as a member of the United States Merchant Marine.  One letter 
from a private individual, E.B., indicated that the veteran 
had incurred an injury in service.

Since the October 2003 rating decision, the veteran has 
submitted an additional statement from another individual, 
J.R., indicating that the veteran incurred an injury to his 
back during service.  The veteran also submitted additional 
ship's logs from this individual.  This evidence is new, in 
that it has not been considered previously by the Regional 
Office.  It is also material, in that it is relevant to an 
unestablished fact necessary to substantiate the claim.  The 
information provides additional corroboration for the 
veteran's injury by a purported witness to the injury in 
December 1945.

Therefore, the Board finds that this evidence does constitute 
new and material evidence, and the claim is therefore 
reopened.


Service Connection - Legal Criteria

The veteran contends that he incurred a back injury in 
December 1945 and that, as it occurred while he was aboard 
ship, he is entitled to benefits.

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service. 
38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6. In 
addition, laws and regulations provide that certain 
individuals and groups are considered to have performed 
active military, naval, or air service for purposes of VA 
benefits. 38 C.F.R. § 3.7.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual was disabled or died from a disease or 
injury incurred in or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
was disabled or died from an injury incurred in or aggravated 
in the line of duty.  38 U.S.C.A. § 101(24).

Under Public Law No. 95-202, § 401, 91 Stat. 1433, 1449-50 
(Nov. 23, 1977), the service of certain groups who rendered 
service to the Armed Forces of the United States shall be 
considered "active duty for the purposes of all laws 
administered by the Secretary of Veterans Affairs" if the 
Secretary of Defense designates the group for such 
consideration based upon the factors listed in the statute.  
Pursuant to that statute, the Secretary of Defense 
promulgated regulations establishing detailed criteria by 
which to determine whether a group qualifies for 
consideration as active duty under the Public Law, and 
delegating to the Secretary of the Air Force the power to 
determine whether specific groups so qualify.  The Secretary 
of the Air Force's determinations can be found under 
38 C.F.R. § 3.7.

Under 38 C.F.R. § 3.7, active military service for 
individuals in the American Merchant Marine includes only 
oceangoing service during periods of armed conflict from 
December 7, 1941, to August 15, 1945. 38 C.F.R. § 3.7(x)(14), 
(15). Specifically, United States Merchant Seamen who served 
on blockade ships in support of Operation Mulberry during 
World War II and American Merchant Marines who were in 
Oceangoing Service during the period of armed conflict from 
December 7, 1941, through August 15, 1945, are considered to 
have had active service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110. Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). The benefit of the doubt 
rule is inapplicable when the evidence preponderates against 
the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).


Service Connection - Analysis

The veteran has submitted multiple statements, both from 
himself and other individuals, indicating that he had a back 
injury in service.  The veteran has consistently indicated 
that his injury occurred in December 1945.  He has submitted 
statements from other individuals indicating that he had back 
pain as early as the late 1940s.  As discussed above, 
multiple medical examinations attribute the veteran's current 
back disability to his December 1945 injury.

However, as discussed above, service connection is limited to 
residuals of those injuries incurred while the veteran was on 
active service.  Also, members of the United States Merchant 
Marine have been determined to have been on active service 
from December 7, 1941 to August 15, 1945.  38 C.F.R. 
§ 3.7(x)(14), (15).

Even if the Board assumes, without deciding, that the 
veteran's injury occurred as he contended, while he was 
aboard ship as a member of the United States Merchant Marine, 
the date of the injury is after August 15, 1945.  Under the 
applicable regulations, the veteran is not considered to have 
been on active service at the time that the injury occurred.  

Therefore, because the injury did not occur while the veteran 
was on active service, the veteran does not have basic 
eligibility for VA benefits based on this injury and his 
appeal must be denied because there is a lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994); 38 C.F.R. § 3.303.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for the veteran's chronic 
lumbar sprain, status post laminectomy (claimed as back 
pains) is reopened.

Service connection for chronic lumbar sprain, status post 
laminectomy (claimed as back pains) is denied.


REMAND

The Board finds that the issue of entitlement to a rating in 
excess of 30 percent for asbestosis must be remanded for 
additional development and issuance of a supplemental 
statement of the case.  In November 2006, subsequent to the 
issuance of a supplemental statement of the case earlier that 
month, the veteran submitted private medical records which 
contained tests regarding the veteran's breathing ability, 
expressed as a percentage of the veteran's predicted 
pulmonary function.  In October 2007, the veteran's case was 
transferred to the Board.

Pursuant to 38 C.F.R. § 19.37(a) (2007), evidence received at 
the RO before the case is transferred to the Board will be 
considered by the RO and a supplemental statement of the case 
will be issued unless the new evidence is duplicative of 
evidence previously considered or is otherwise not relevant 
to the appellant's claim. In the present case, the Board 
finds that this evidence is relevant to the claim for an 
increased rating for asbestosis.  This evidence is relevant 
as it provides an additional basis for rating the veteran's 
asbestosis.  This evidence is not duplicative of evidence 
previously considered.  See 38 C.F.R. § 19.37(a) (2007).  
Thus, the Board finds that due process considerations compel 
the conclusion that the RO must first adjudicate the claim 
for an increased rating in light of the medical evidence not 
previously considered.  Under these circumstances, the Board 
will remand this matter to the RO for consideration of the 
pertinent evidence and for issuance of a supplemental 
statement of the case reflecting such consideration.  See 
38 C.F.R. § 19.31 (2007).

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue on appeal. If all 
the desired benefits are not granted, a 
supplemental statement of the case should 
be furnished to the veteran and his 
representative. The case should then be 
returned to the Board if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


